DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US20090133922). 


Instant application

    PNG
    media_image1.png
    435
    693
    media_image1.png
    Greyscale

As to claim 1. Okazaki et al. (US20090133922) discloses a transport complex (see e.g. light transmitting conductive film comprising conductive metal part and light transmitting part on a transparent support in abstract), comprising: 

    PNG
    media_image2.png
    661
    1056
    media_image2.png
    Greyscale

a metal stick having a first surface and a second surface that are spaced apart from each other in one direction (see e.g. 11 as conductive layer in Par. 122, conductive thin metal film in Par. 368); 
a first protection sheet adjacent to the first surface (see e.g. 50 functional film in Fig 4 in Par. 129-132, that comprise polyethylene in Par. 364. Protective film on both faces of the sheet in Par. 302-304, wherein protective film made of polyethylene, polypropylene or the like in Par. 312 can be laminated in the transparent base in Par. 311, or serve as outermost layer in Par. 312); and 
a second protection sheet adjacent to the second surface (see e.g. polymer film A 13 in Fig 4, Par. 124, made of polystyrene or polyethylene or polypropylene in Par. 364), wherein; 
in wavelength ranges of about 380 nm to about 800 nm (see e.g. wavelength region of 380 to 780 nm in Par. 272), absorptance of less than about 95% (see e.g. absorption less than 90% in Par. 272); and
Regarding claim limitation “each of the first and second protection sheets has transmittance of about 0% to about 50%”, Okazaki et al discloses light transmittance from 30 to 85% in Par. 395 for display filter application. Thus, it would have been obvious for a person with ordinary skills in the art to modify the light transmittance of the both first and second protection sheet to be 30 to 85% in order for the laminate to be used as display filter application.
the metal stick is a mask stick used in photolithography (see e.g. photolithography of the metal mesh in Par. 279). 

As to claim 2. Okazaki et al. disclose the transport complex of claim 1, wherein each of the first and second protection sheets includes at least one selected from polypropylene, polystyrene, and polyethylene (see e.g. polymer film A 13 in Fig 4, Par. 124, made of polystyrene or polyethylene or polypropylene in Par. 364, protective film made of polyethylene, polypropylene or the like in Par. 312 can be laminated in the transparent base in Par. 311, or serve as outermost layer in Par. 312. In addition, polypropylene or polyethylene as transparent base 14 in Par. 306).
As to claim 5. Okazaki et al. disclose the transport complex of claim 1, wherein each of the first and second protection sheets reflects light whose wavelength falls within a range between about 400 nm and about 800 nm, between about 570 nm and about 620 nm, or between about 380 nm and about 500 nm (see e.g. reflection within wavelength region of 380 to 780 nm in Par. 272, reflection of lighting apparatus in Par. 324, and reflection of outside light as display in Par. 324).
As to claim 6. Okazaki et al. discloses the transport complex of claim 1, wherein each of the first and second protection sheets includes an antistatic agent (see e.g. antistatic properties in Par. 63, antistatic properties of hard coat layer in Par. 382. Since the metal conductive layer has polymer film on both sides that can act as protection film, it would have been obvious for a person with ordinary skill sin the art to apply antistatic agent in both films on both sides of the conductive layer in order to impart antistatic properties to prevent electrical shock on both sides of the display.).
As to claim 7. Okazaki et al. discloses the transport complex of claim 1, wherein each of the first and second protection sheets has a thickness of about 100 um to about 500 um (see e.g.  thickness of the polymer film (A) is preferably 10 to 250 .mu.m, hard coat film can have thickness of 1 to about 50 .mu.m in Par. 327, further protective film can have a total thickness of 28, or 65.mu.m in Par. 417-418. antireflective film can have a thickness of 100.mu. m. Thus total protective functional layer can have a thickness of more than 100.mu.m and overlaps with claimed range).
As to claim 8. Okazaki et al discloses the transport complex of claim 1, wherein: the first protection sheet entirely overlaps the second protection sheet(see e.g. Fig 1, Fig 3); and each of the first and second protection sheets includes an overlapping part that overlaps the metal stick and a non-overlapping part that does not overlap the metal stick, the non- overlapping part being disposed outside the overlapping part (see e.g. Fig 1, Fig 4, wherein polymer 13 is bigger than metal mesh 11. The both films on both sides of the conductive layer can have antistatic properties in order to impart antistatic properties to prevent electrical shock on both sides of the display, and thus it would have been obvious for a person with ordinary skills in the art to make both protective film over overlap with the metal conductive layer as shown in Fig 1, Fig 3).
As to claim 9. Okazaki et al. discloses the transport complex of claim 1, wherein: 
As to claim 10. Okazaki et al. discloses the transport complex of claim 1, wherein: when viewed in plan, each of the first protection sheet, the second protection sheet, and the metal stick has a tetragonal shape including two long sides and two short sides(see e.g. Fig 1); the long side of each of the first and second protection sheets has a length that is at least 20 mm greater than a length of the long side of the metal stick(see e.g. 2 cm or more in width in claim 3); and the short side of each of the first and second protection sheets has a length that is at least 10 mm greater than a length of the short side of the metal stick(see e.g.  3 m or more in length in claim 3). Furthermore, It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the length or width difference between the antistatic protective sheet and the conductive film in order to achieve optimum desired antistatic properties to prevent electrical shock on both sides of the display, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art [MPEP § 2144.05].
As to claim 11. Okazaki et al. discloses the transport complex of claim 1, wherein the metal stick comprises an alloy of nickel and iron (see e.g. conductive film made of alloy of iron and nickel in Par. 360).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US20090133922), and further in view of Suga et al. (US 20020135996)
As to claim 3. Okazaki et al. does not disclose the transport complex of claim 1, wherein at least one selected from the first and second protection sheets includes a matte coating layer.
Suga et al. (US 20020135996) discloses glossy metal surface layer can be easily scratched, thus it is desired for a coating layer comprising coating layer of light-transmittable beads typified by glass beads or the like is provided as the protective layer  thereby achieving an effect identical to conducting a matte and prevent degradation by scratches of optical characteristics of the layer (see e.g. Par. 180). 
Both Okazaki et al. and Suga et al are analogous in the field of metal layer with protective layer comprising various coating layers, it would have been obvious for a person with ordinary skills in the art modify the protective layer of Okazaki to comprise matte coating layer of light-transmittable beads typified by glass beads or the like as taught by Suga et al. in order to increase scratch resistance and prevent degradation by scratches of optical characteristics of the layer as suggested by Suga et al. (see e.g. Par. 180).
As to claim 4. Okazaki et al. in view of Suga et al. discloses the transport complex of claim 1, wherein: the first protection sheet has a first surface and a second surface that are spaced apart from each other in the one direction (see e.g. because 11 has thickness as shown in Fig 3); and at least one selected from the first and second surfaces is matt-coated (see e.g. discussion of claim 3). 

Response to Arguments
Applicant's arguments filed 10/23/2022 have been fully considered but they are not persuasive. 

Rejections Under 35 U.S.C. § 103 
Applicant argues Okazaki discloses a light transmitting conductive film and. In particular, Okazaki relates to an electromagnetic wave shielding material which is capable of shielding electromagnetic waves generated from the front face of a display device. Referring to paragraphs [0424] to [0431] of Okazaki, a material for forming a conductive layer on the polymer film 13 is provided, and the functional film 50 disposed on the conductive layer is adhered through the transparent adhesive 40. A laminate in which the polymer film 13, the conductive layer 11, and the functional film 50 are laminated is manufactured by pressurization, and the light transmittinq conductive film includinq this is disposed on the display device for the purpose of shieldinq electromagnetic waves. 
In contrast, the first and second protection sheets of the present invention are used for protecting the metal stick during its delivery, and in the wavelength range of 380 nm to 800 nm, as it satisfies a predetermined absorptance range and transmittance range, it is easy to separate from the metal stick after its delivery. 
Applicants respectfully submit that Okazaki and the present invention are from disparate and unrelated fields, and one of ordinary skill in the art would not be motivated to look to the teachings of Okazaki to teach any of the claimed features of the present invention. 
In addition, specifically regarding the rejection of claim 9, it should be noted that the conductive layer of Okazaki is manufactured to have a metal mesh shape (paragraph [0023]), and it is not used as equipment used to manufacture other parts (or members, components) of the display device, etc., as in the present invention. 
Thus, Ozaki fails to disclose at least the following features recited in claim 1, as amended (originally recited in claim 9): 
the metal stick is a mask stick used in photolithography 
Examiner respectfully disagrees:
The applicant is arguing the difference between a same product structure between prior art and instant application is in the application filed of the product. 
In response to applicant's argument that metal stick is used in photolithography, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
the conductive layer of Okazaki not only has a mesh like part 11 Mesh-like part of conductive layer (B), and 12 Non-mesh part of conductive layer in Par. 121-123. 
In response to applicant's argument that the metal stick is used in photolithography, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As discussed in claim 1-11 in the current office action. Okazaki et al. discloses a same product structure with same materials as the same product component, it is expected the same/obvious variant of the product from Okazaki et al. can also function the same as the product in the instant application. In another word, Okazaki discloses the functionality of the product in other fields/utility that is different than the instant application, does not prohibit the same product can be used a same field/utility as the instant application. 
For the above reason, applicant’s argument is not persuasive. 
Applicant argues Claims 3 and 4 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Okazaki, and further in view of U.S. Patent Application Publication No. 2002/0135996, applied for by Suga ("Suga"). Applicants respectfully traverse this rejection for at least the following reasons. 
Okazaki fails to disclose the features of claim 1, as amended, and Suga fails to cure the deficiencies in Okazaki discussed above regarding claim 1. Thus, the combination of Okazaki and Suga fails to disclose the features recited in claims 3 and 4, which depend from claim 1. 
Furthermore, in claims 3 and 4, the protection sheet includes a matte coating layer, and the protection sheet including the matte coating layer has improved recognition rate for the camera of the adsorption device and may be easily separated. 
In contrast to the claimed invention, the light reflection sheet of Suga is disposed on the light source device to increase light efficiency, which is a very different purpose from that of the present invention. 
 Examiner respectfully disagrees:
The combination of the prior art teaches a matte coating. Thus claim product structural limitation is met. 
the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reason, applicant’s argument is not persuasive. 

 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US20120231248).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783